Citation Nr: 0416793
Decision Date: 06/25/04	Archive Date: 09/01/04

DOCLET NO. 03-17 200                        DATE JUN 25 2004

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for leukemia, to include as due to exposure to herbicides in service, for purposes of accrued benefits.

REPRESENTATION

Appellant represented by: Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had verified active service from April 1979 to December 1980. He had nearly 21 years additional active service, the specific dates of which are not verified. He died in November 2001. The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. V A will contact the appellant if further action is required on her part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), among other things, expanded VA's duty to notify the claimant and her representative, if any, concerning certain aspects of claim development. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to implement the statutory changes). With respect to notice, the VCAA provides that, upon receipt of a complete or substantially complete application, VA must notify the claimant and her representative, if any, of any information or lay or medical evidence not previously provided that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a). The notice should indicate what information or evidence should be provided by the claimant and what information or evidence VA will attempt to obtain on the claimant's behalf. ld.

- 2 



RO explains the allocation of the burdens between VA and the appellant to obtain or provide information or evidence, there is no explanation as to the evidence necessary to establish service connection for leukemia for purposes of accrued benefits. The Board finds the recitation of the applicable VA regulation and the discussion in the April 2003 statement of the case insufficient to provide adequate and useful notice to the appellant. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). Therefore, a remand to the RO is required in order to correct this deficiency. See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO should notify the appellant and her representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the claim for service connection for leukemia, to include as due to exposure to herbicides in service, for purposes of accrued benefits, and of what information or evidence the appellant should provide and what information or evidence VA will attempt to obtain on her behalf. The notice must comply with 38 U.S.C.A. § 5103(a), Quartuccio v. Principi, Charles v. Principi, and any other applicable legal precedent. The RO should allow the appropriate period of time for response.

If additional evidence is received or secured in response to this notice, the RO should readjudicate the issue on appeal. If the disposition remains unfavorable, the RO should furnish the appellant and her representative a

- 3 



supplemental statement of the case and afford the applicable opportunity to respond.

Thereafter, the case should be returned to the Board for final appellate review, if in order. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 V.S.C. §§ 5109B, 7112).

BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

-4





